DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1-14 in the reply filed on 7 February 2022 is acknowledged.  The traversal is on the grounds that: (1) the Office has not established the proposed alternative is a materially different process or an example of a process practiced with a materially different product; (2) the Office has simply stated conclusions; and (3) a search of all the claims would not impose a serious burden on the Office.  This is not found persuasive because of the detailed reasoning set forth in the previous Office Action mailed 18 February 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration as being drawn to a non-elected invention.

Claim Objections
Claims 1, 5, and 6 are objected to for minor informalities.
With respect to claims 1 and 6, “Claim 1:” and “Claim 6:” should be “Claim 1.” and “Claim 6.”  Appropriate correction is required.
With respect to claim 5, “catalyst.]” should be “catalyst.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 2, 4, 7, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas (P. Biswas et al., Characterization and Activity of ZrO2 Doped SBA-15 Supported NiMo Catalysts for HDS and HDN of Bitumen Derived Heavy Gas Oil, 50 Ind. Eng. Chem. Res. 7882-7895 (2011)) in view of Trisunaryanti (T. Trisunaryanti and W. Trisunaryanti, Effect of Cerium on Hydrodesulfurization Catalyst Performance, 8 Indo. J. Chem. 54-57 (2008)) and Li (Q. Li et al., Preparation of Novel Mesoporous Ce-Ni2P/SBA-15 Catalysts and Their Catalytic Performance for Hydrodesulfurization of Dibenzothiophene, 4 Appl. Petrochem. Res. 209-216 (2014)).
With respect to claims 1, 2, 4, 7, 9, 10, and 14, Biswas discloses a catalyst comprising mesoporous silica (SBA-15) doped with Zr, Mo, and Ni (see Biswas, Abstract).  The catalyst comprises 10.2-12.0 wt% Mo and 2.1-2.4 wt% Ni (see Biswas, Table 1).  The catalyst has a BET surface area in the range of 281-532 m2/g and a pore diameter in the range of 6.0-11.4 nm (see Biswas, Table 1).  
Biswas does not explicitly disclose wherein the catalyst additionally comprises Ce (cerium).
However, Biswas indicates that the catalyst is used for hydrodesulfurization (see Biswas, Abstract).  In this regard, cerium is known as a beneficial component in various hydrodesulfurization catalysts.  For example, Trisunaryanti explains that the addition of a 
Therefore, the person having ordinary skill in the art would have been motivated to modify the hydrodesulfurization catalyst of Biswas to incorporate cerium as a promoter to achieve the same benefits noted by Trisunaryanti and Li.  Moreover, Because Biswas discloses similar catalyst formation techniques to those of the instant specification, the person having ordinary skill in the art would readily expect the modified catalyst to have characteristics within the same range as claimed, e.g. Zr to Ce molar ratio and homogeneous dispersion of Ni and Mo.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) 
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the catalyst of Biswas as disclosed above because Biswas, Trisunaryanti, and Li are all directed to hydrodesulfurization catalysts.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (P. Biswas et al., Characterization and Activity of ZrO2 Doped SBA-15 Supported NiMo Catalysts for HDS and HDN of Bitumen Derived Heavy Gas Oil, 50 Ind. Eng. Chem. Res. 7882-7895 (2011)) in view of Trisunaryanti (T. Trisunaryanti and W. Trisunaryanti, Effect of Cerium on Hydrodesulfurization Catalyst Performance, 8 Indo. J. Chem. 54-57 (2008)) and Li (Q. Li et al., Preparation of Novel Mesoporous Ce-Ni2P/SBA-15 Catalysts and Their Catalytic Performance for Hydrodesulfurization of Dibenzothiophene, 4 Appl. Petrochem. Res. 209-216 (2014)), and Brun (US 2004/0112795).
With respect to claim 3, see discussion supra at paragraph 11.
Biswas does not explicitly disclose wherein the catalyst has been presulfided.
However, Brun discloses that sulfidation is an important stage in achieving maximum performance in a hydrotreating catalyst, specifically with regard to HDS and HDN (see Brun, paragraph [0005]).  Sulfidation leads to increases in activity and stability of the catalyst (see Brun, paragraph [0005]).  Thus, the person having ordinary skill in the art would have been motivated to presulfide the hydrodesulfurization catalyst of Biswas in order to achieve the same benefits noted by Brun, namely improved stability and activity.

Allowable Subject Matter
Claims 5, 6, 8, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Klimova (T. E. Klimova et al., Behavior of NiMo/SBA-15 Catalysts Prepared with Citric Acid in Simultaneous Hydrodesulfurization of Dibenzothiophene and 4,6-Dimethyldibenzothiophene, 304 J. Catal. 29-46 (2013)); Tanimu (A. Tanimu et al., Synthesis, Application, and Kinetic Modeling of CeOx-Si-CoMo Catalysts for the Hydrodesulfurization of Dibenzothiophene, 4 React. Chem. Eng. 724-737 (2019)); Ganiyu (S. A. Ganiyu and K. Alhooshani, Catalytic Performance of NiMoS Supported on (Zr)SBA-15 for Hydrodesulfurization of Diesel: Insight into a One-Step Calcination and Reduction Strategy During Sulfidation, 33 Energy Fuels 3047-3056 (2019)); Hongmanorom (P. Hongmanorom et al., Zr-Ce-Incorporated Ni/SBA-15 Catalyst for High-Temperature Water Gas Shift Reaction: Methane Suppression by Incorporated Zr and Ce, 387 J. Catal. 47-61 (2020)); Tanimu (A. Tanimu et al., Experimental and Theoretical Investigation of the Synergy Effect of Zr and Ce on the Catalytic Efficiency of NiMoS Grafted on SBA-15 for Oil Hydrodesulfurization, 35 Energy Fuels 2579-2589 (2021)); and Alhooshani (US 2018/0100107).  The cited art generally discloses catalysts comprising mesoporous silica (SBA-15) comprising various combinations of Ce, Zr, Mo, and Ni (see respective Abstracts of the cited art).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Randy Boyer/
Primary Examiner, Art Unit 1771